                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

MICAH GALLOWAY                                 DOCKET NO.:

VERSUS                                         JUDGE:

MORAN TOWING OF LAKE                           MAG. JUDGE:
CHARLES, LLC AND MORAN
TOWING CORPORATION


                             ORIGINAL COMPLAINT


      The complaint of MICAH GALLOWAY, a resident of St. Mary Parish,

Louisiana respectfully represents that:

                                          1.

      Made defendants herein are:

      a)     MORAN TOWING OF LAKE CHARLES, LLC, a foreign corporation
             authorized to do and doing business in the State of Louisiana, who may
             be served through its Agent for Service, Corporation Service Company,
             501 Louisiana Avenue, Baton Rouge, LA 70802; and

      b)     MORAN TOWING CORPORATION, a foreign corporation
             authorized to do and doing business in the State of Louisiana, who may
             be served through its Agent for Service, Corporation Service Company,
             501 Louisiana Avenue, Baton Rouge, LA 70802,

who are both, justly and truly liable to complainant, jointly and in solido, for the

following reasons, to-wit:




                                          1
                                         2.

       It is alleged that Moran Towing of Lake Charles, LLC (“MORAN”) was

Complainant’s employer at the time of the accident. It is alleged that Moran Towing

Corporation (“MORAN”) was the owner of the vessel, the Eleanor F. Moran

(“Eleanor”), the vessel on which Complainant was working when injured.

                                         3.

       It is alleged that at all times material hereto, MICAH GALLOWAY was a

Jones Act Seaman within the meaning of 46 U.S.C. § 30104. Complainant brings

this action under the Admiralty Law of the United States of America, the Jones Act,

and the General Maritime Law. Plaintiff hereby requests a trial by jury on all issues

so triable.

                                         4.

       The matters which are described herein have taken place, in whole or in part

either conceived, carried out or made effective within the Western District of

Louisiana. The defendants herein carry on or transact business within the District.

                                         5.

       This suit is brought to recover for personal injuries and damages of

complainant, MICAH GALLOWAY, as well as to recover for past and future lost

wages, pain and suffering, both physical and mental, past and future medical

expenses, maintenance and cure, and loss of society and services.


                                         2
                                        6.

      Complainant, MICAH GALLOWAY, was employed by defendants,

MORAN, as a deckhand on towing vessels owned and operated by MORAN in

navigable waters. During his employment with MORAN, Complainant worked

almost exclusively on vessels owned and operated by MORAN. At the time of the

accident, Complainant was assigned to a towing vessel by the name of the M/V

Eleanor. Complainant’s connection to the M/V Eleanor and other Moran vessels

was substantial in terms of duration and nature. Upon information and belief,

MORAN was the owner and operator of the M/V Eleanor on the date of the

accident. At the time of the accident sued upon, Complainant was assigned to the

M/V Eleanor which was working in the Sabine-Neches Waterway near Port Arthur,

Texas.

                                        7.

      On or about December 24, 2018, Complainant was working as a deckhand on

a towing vessel by the name of the M/V Eleanor which was a towing vessel for

large ships which would dock at the Port of Port Arthur, Texas. On December 24,

2018, the M/V Eleanor was instructed to moor and tow a large ocean going ship

located at the dock. The Eleanor came alongside the ship to moor the towing vessel

to the ship. The Eleanor could be moored to the ship by means of a deck mooring

device or a hull mooring device. The deck mooring device consists of a large cleat


                                        3
on the top deck of the ship. The hull mooring device is located on the outside hull

of the vessel below the deck of the ship and is known as a Panama Chock. On

December 24, 2018, Complainant was instructed by the Captain of the M/V Eleanor

to moor to the ship by means of the Panama Chock. Before placing the mooring line

over the Panama Chock, Complainant observed the metal on the Panama Chock was

rusted and corroded. Complainant informed the Captain that he did not think it

would be safe to moor to the Panama Chock because of the condition of the chock

and the possibility that the mooring line could get stuck or be cut by the corroded

condition of the chock. The Captain of the M/V Eleanor instructed Complainant to

secure to the Panama Chock anyways because it would be easier for the crew of the

ship being towed. Complainant did as instructed and secured the mooring line from

the M/V Eleanor around the Panama Chock of the ship being towed. The ship was

towed for some period of time and the Captain of the M/V Eleanor then instructed

to Complainant to unhook the mooring line from the Panama Chock of the ship to

end the tow. Complaint was injured while trying to unhook the mooring line from

the Panama Chock. When Complainant went to remove the mooring line from the

Panama Chock, the line was stuck on the corroded metal of the chock. With the

Captain of the M/V Eleanor watching from the wheelhouse, Complainant

unsuccessfully tried to remove the mooring line from the chock. Complainant

complained to the Captain that the line was stuck and that he needed help to remove


                                         4
the line. The Captain instructed Complaint to continue to try and remove the line.

While standing on the very front of the Eleanor, Complaint pulled on the line again

and felt a pop in his back. Complainant yelled to the Captain that he was hurt. The

Captain sent the mate to assist Complainant to the galley. The mate then drove

Complainant to the hospital. As a result of this incident, Complainant has suffered

severe neurological injuries to his spine and legs. Complainant alleges the accident

was caused by the negligence of the defendants and the unseaworthiness of the vessel

on which he was working when injured.

                                         8.

      The negligence of the defendants and/or the unseaworthiness of the vessel

involved in this accident were caused by agents, servants, and/or employees of

defendants in that the said agents, servants, and/or employees:

         (a)    Failed to provide a safe place to work;

         (b)    Failed to moor the Eleanor to the Deck Mooring Device after being

                advised that the Hull mooring device was corroded and rusting;

         (c)    Negligently instructing Complainant to moor to the Panama Chock

                after learning that this mooring device was in a corroded and rusty

                condition;




                                         5
          (d)   Negligently instructing Complainant to continue to try to remove the

                mooring line stuck to the Panama Chock after learning that the line

                was stuck and could not be removed;

          (e)   Failing to send help to remove the stuck line when help had been

                requested;

          (f)   Failing to slow the ship and the Eleanor when it was learned that the

                line securing the two vessels together was stuck;

          (g)   Failing to properly supervise the work and conditions on the vessels;

                and

          (h)   Failing to do what should have been done to prevent the injury to

                Complainant.

                                           9.

      By reason of said negligence and/or unseaworthiness which resulted in

complainant’s injuries, complainant, MICAH GALLOWAY, has been and will

continue to be totally disabled from performing any type of gainful employment;

will be confined to the hospital and to his home for a long period of time; has suffered

and will continue to suffer great pain and agony as well as mental anguish; has lost

and will continue to lose large sums of money which he otherwise would have earned

as wages and the expenses of his board and lodging; has had to incur medical

expenses and will have to incur future medical expenses; has suffered loss of society


                                           6
and services, all to his detriment, in the amount of TEN MILLION ($10,000,000)

DOLLARS.

                                          10.

         As a Jones Act Seaman, MICAH GALLOWAY, is entitled to maintenance

and cure. He is also entitled to have any reasonable medical treatment recommended

by his treating physician. Complainant requests that Defendants, MORAN, be

ordered to pay all past and future maintenance and cure caused by the accident of

December 24, 2018.

                                          11.

         Complainant alleges that he has insufficient income to advance the cost of

court and is entitled to proceed as a Jones Act Seaman without furnishing cost of

court.

                                          12.

         Upon information and belief the said injuries described were not caused or

contributed to by any fault or want of care on the part of complainant.

         WHEREFORE, COMPLAINANT, MICAH GALLOWAY, prays that there

be judgment herein in his favor and against the defendants, MORAN TOWING OF

LAKE CHARLES, LLC and MORAN TOWING CORPORATION in the amount

of TEN MILLION ($10,000,000) DOLLARS, together with interest from the date




                                           7
of injury until paid and for all costs of these proceedings, including witness fees and

expenses.

      COMPLAINANT FURTHER PRAYS that he be entitled to proceed as a

Jones Act Seaman, without furnishing costs of court.

      COMPLAINANT FURTHER PRAYS for a jury trial on all issues so triable.

      WHEREFORE, complainant further prays for process in due form against

defendants, MORAN TOWING OF LAKE CHARLES, LLC and MORAN

TOWING CORPORATION and for all general and equitable relief.

                          RESPECTFULLY SUBMITTED:

                          MORROW, MORROW, RYAN & BASSETT


                          BY:     s/James P. Ryan
                                 JAMES P. RYAN (#11560)
                                 WILLIAM L. RYAN (#38097)
                                 Post Office Drawer 1787
                                 Opelousas, LA 70571
                                 E-Mail: jamesr@mmrblaw.com
                                 E-Mail: willr@mmrblaw.com
                                 Tel.: (337) 948-4483
                                 Fax: (337) 942-5234
                                 Attorneys for Plaintiff, MICAH GALLOWAY




                                          8
